                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 VOLTAIRE ASSET MANAGERS II, LLC,                §
                                                 §
        Appellant,                               §
                                                 §
 v.                                              §    Civil Action No. SA-19-CV-341-XR
                                                 §
 TRESHA-MOB, LLC,                                §
                                                 §
        Appellee.                                §

                        ORDER DENYING STAY PENDING APPEAL

       On this date, the Court considered the status of this case. On April 3, 2019, based on the

representations made in the Emergency Motion to Stay Sale Order Pending Appeal filed by

Appellant Voltaire Asset Managers II, LLC (docket no. 2), the Court granted ex parte a temporary

stay (docket no. 3) of the Bankruptcy Court’s sale order.

       On April 8, Voltaire filed a Motion for Expedited Briefing Schedule (docket no. 5), pursuant

to Rule 8013(a)(2)(B) of the Federal Rules of Bankruptcy Procedure. Later the same day, Palomar,

LLC, and Camco Land, Ltd., moved to intervene in this appeal (docket nos. 8, 11). Intervenors’

motions are granted: Camco and Palomar have satisfied the intervention requirements of

Bankruptcy Rule 8013(g). The intervenors’ motions for leave to respond to Voltaire’s motion for

stay pending appeal (docket nos. 12, 14) are also granted.

       The Court’s prior order stated that the temporary stay will expire April 17 and that after

hearing from Appellee Tresha-Mob, LLC, the Court would consider whether to continue the stay

pending completion of the appeal or whether to dissolve the stay. The Court did not grant a full stay

pending appeal, but rather granted a temporary stay based on the urgencies presented in Voltaire’s

                                                 1
motion. Although the debtor, Tresha-Mob, did respond to the order granting temporary stay, the

intervenors have informed the Court that Appellant Voltaire is the managing member of Appellee

Tresha-Mob, and thus the intervenors, not Tresha-Mob, are the true opposition to the stay Voltaire

seeks and this appeal generally.

       With the benefit of the additional arguments and factual context these intervenors’ responses

provide, the Court now considers whether the Sale Order should be stayed pending appeal. As stated

below, the Court concludes it should not be stayed, and thus the temporary stay is dissolved.

                                          Background

       This case comes before the Court on appeal from an April 2 order of the Bankruptcy Court,

the Order Relating to the Debtor’s Motion to (A) Establish Bidding Procedures in Connection with

the Sale of Substantially All of the Debtor’s Assets and Assignments of Assumed Leases; (B)

Authorize the Debtor to Select a Designated Purchaser or a Stalking Horse Bidder and/or Hold an

auction; (C) Approve the Form and Manner of Notice; and (D) Grant Related Relief (the “Sale

Order”). See In re: Tresha-Mob, LLC, No. 18-52420-RBK, ECF No. 123.

       The Sale Order approved the results of a March 27 auction sponsored by the Bankruptcy

Court. In that auction, Intervenor Camco Land, Ltd., submitted the winning bid for the purchase of

a medical office building, the principal asset of debtor Tresha-Mob, LLC. Bankruptcy Judge Ronald

King deemed Camco a good faith purchaser. Voltaire’s challenge to this order (and the auction it

approved) stems from Judge King’s exclusion from the bidding process of Cherish Medical Office

Building, LLC.

       Under the Bidding Procedures established for this auction, approved on March 5, Tresha-

Mob designated four Qualified Bidders. Camco and Cherish were two of these Qualified Bidders.


                                                 2
Palomar, LLC (an intervenor in this case and, along with Voltaire, one of two members of Tresha-

Mob) claims it learned the identities of the bidders the day before the auction. Docket no. 12-1 at

5. It then “discovered a long-standing business relationship” between Voltaire manager Michael

Horrell and Cherish principal Randy Soule that included, in 2014, “suspicious activity between

Horrell and Soule involving conveying and re-conveying between themselves . . . title to the same

real property being auctioned by the Debtor.” Id. At the auction, Palomar argued that Cherish should

not be permitted to bid because of this potentially undisclosed relationship. Id.

       The Bidding Procedures state “[a]ll Qualified Bidders must attend” the auction, docket no.

13-4 at 5, but the only Cherish representative at the auction was attorney Michael Colvard, who

stated that he was retained by Cherish the day before the auction, knew almost no information about

Cherish, and was authorized only to submit a bid. Judge King sustained Palomar’s objection and

excluded Cherish from the bidding. At the hearing, Judge King stated:

       [Cherish does not] have anybody here, and we don’t know what their motivation is
       or what their interest in this is. And I’m concerned about the sanctity of a bidding
       process where an insider might come in and bid things up. Whether they intend to
       close or whether they don’t intend to close, it could have an adverse effect on the
       other bidders and on the price. And it may increase it. But if it did increase it, it
       might increase it artificially.

Docket no. 12-1 at 16.

       Voltaire then twice challenged Judge King’s ruling in a motion for reconsideration and a

motion for authority to prosecute a limited objection to the sale hearing on behalf of the debtor. See

In re: Tresha-Mob, LLC, No. 18-52420-RBK, ECF Nos. 113, 121. Judge King denied both motions.

       As to the motion to reconsider, Judge King stated

       First, no party-in-interest objected to the disqualification of [Cherish] as a bidder at
       the March 27, 2019 hearing (the ‘Sale Hearing’). Only Cherish—a bidder that lacked
       standing to object to its own disqualification—objected at the Sale Hearing.

                                                  3
        Although [Voltaire] had to opportunity to appear at the Sale Hearing and object to
        the disqualification of Cherish, Voltaire did not appear, let alone object. Second,
        despite the assertions made by Voltaire in its Objection, for the reasons stated by the
        Court on the record at the Sale Hearing, the Court is still of the opinion that Cherish
        would not qualify as a ‘good faith’ bidder or purchaser under 11 U.S.C. § 363(m).

In re: Tresha-Mob, LLC, No. 18-52420-RBK, ECF No. 118.

        As to the motion for authority to prosecute a limited objection, Judge King rejected

Voltaire’s “one-track value-maximization argument that ignores mountains of precedent in which

trustees, debtors-in-possession, and courts have rejected the highest bid when it was not the ‘best

bid.’” In re: Tresha-Mob, LLC, No. 18-52420-RBK, ECF No. 125. He continued:

        In determining whether the highest bid is the “best bid,” the fiduciary and reviewing
        court must consider factors such as “the risks associated with each bid and the
        probabilities that the proposed terms will come to fruition” as well as
        “contingencies, conditions, timing, or other uncertainties in an offer that may render
        it less appealing.” . . . . Part and parcel with those considerations is the Court’s ability
        to issue a “good faith” finding under § 363(m). Indeed, some courts have even
        adopted a per se approach that a court can never approve a § 363 sale without a good
        faith finding. . . . Although this Court stops short of adopting a per se “good faith”
        prerequisite, it reaffirms its finding that Cherish is not a good faith bidder here.

Id. (citations omitted).

        King detailed his reasoning for this conclusion:

                 Before the Sale Hearing, Cherish was the only bidder that never made a site
        visit to the property, never completed a nondisclosure agreement to access the virtual
        data room, never actually accessed the virtual data room to conduct due diligence,
        and never even corresponded with the broker, CBRE. See Tr. at pp. 30–32. At the
        Sale Hearing, Cherish’s representative would not and could not disclose Cherish’s
        principals to the Court. In fact, the representative told the Court that, prior to the
        Sale Hearing “[t]he only conversations [he] had with [Cherish] [were about] the
        bidding process, the bidding price and the tenant estoppel certificates.” Tr. at p. 29.
        Because of that, the Court exercised its discretion to disqualify Cherish.
                 None of the new facts disclosed by Voltaire or Cherish in the Limited
        Objection and Cherish Joinder, respectively, change that finding. In fact, the new
        evidence from the Limited Objection and Cherish Joinder reinforces the Court’s
        finding that Cherish truly has failed to disclose to the Court its inextricable ties to
        the Debtor. Attached to the Cherish Joinder is the Affidavit of Randall E. Soulé,

                                                     4
         representative of Cherish Medical Office Building, LLC. See ECF No. 122, Ex. 1.
         In that Affidavit, while Mr. Soulé adamantly disclaims any interest “personally or
         through a company of TRESHA-MOB,” he also includes a storied history with the
         Debtor and Michael Horrell, including a series of transactions involving the subject
         property of the Sale. See id. at pp. 2–3. These hide-the-ball tactics, in hopes that no
         one will connect the dots, gravely concerned the Court at the Sale Hearing. And the
         undisclosed entanglement between Mr. Soulé, Mr. Horrell, and the Debtor reinforces
         the Court’s finding that Cherish should not be qualified to bid, much less as a “good
         faith” bidder. Instead, Cherish’s bid feels a bit Potemkin—a carefully-crafted façade
         of independence hiding a different reality.

Id.

         Here, Voltaire argues Judge King abused his discretion because Cherish was

prepared to top Camco’s winning bid and because Cherish’s exclusion was contrary to

several provisions in the Bidding Procedures.

                                              Discussion

      1. Legal Standard

         “[A] stay of a bankruptcy matter pending appeal is an extraordinary form of relief requiring

a substantial showing by the movant, and is not to be granted lightly. Yucaipa Corp. Initiatives

Fund, ILP v. Piccadilly Restaurants, LLC, 2014 WL 1871889, at *2 (W.D. La. May 6, 2014).

Whether to issue a stay pending appeal requires consideration of four factors: “(1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the

applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially

injure the other parties interested in the proceeding; and (4) where the public interest lies.” Nken v.

Holder, 556 U.S. 418, 434 (2009).

      2. Application

         In issuing a temporary stay, the Court found that Voltaire made a sufficient showing to

temporarily stay the sale, particularly given that this appeal was filed on April 2 and the sale was

                                                   5
scheduled to close on April 3. Now, with the benefit of the additional information and arguments

presented in the intervenors’ responses, the Court finds that a permanent stay pending appeal is not

justified. Accordingly, the temporary stay is dissolved and Voltaire’s motion for a stay pending

appeal is denied.

           a. Likelihood of Success on the Merits

       Although at this stage Voltaire has not designated its issues for appeal, Voltaire’s emergency

motion points only to factual findings of the Bankruptcy Court that Voltaire considers an abuse of

discretion. Voltaire claims Judge King abused his discretion by improperly excluding Cherish from

the auction. As relief, Voltaire asks that the auction be reopened so all four Qualified Bidders—

including Cherish—can bid. But Voltaire’s grievances are all factual determinations, which this

Court reverses only if clearly erroneous.

       The Court would only reverse Judge King’s exclusion of Cherish if “considering all the

evidence, [it] is left with the definite and firm conviction that a mistake has been made.” In re Kemp,

52 F.3d 546, 550 (5th Cir.1995). “Given this deferential standard of review, it is difficult for an

appellant to obtain a stay pending pursuit of an appeal that hinges primarily upon invalidating a

bankruptcy court’s finding of fact.” Yucaipa, 2014 WL 1871889, at *3 (citing In re Scotia

Development LLC, No. 07–20027, *4 (Bankr. S.D. Tex. July 15, 2008) (“ . . . Thus with respect to

questions of fact, the movant usually fails to satisfy the element for a stay pending appeal that there

be a likelihood of success on the merits.”)).

       Here, as quoted above at length, Judge King, who is far more acquainted with the facts than

this Court, considered the exclusion of Cherish on three occasions: at the auction, in the motion for

reconsideration, and in the limited objection. This Court is aware of no evidence now before it that


                                                  6
Judge King did not already consider. Nothing before the Court leaves it with the “definite and firm

conviction” that Judge King mistakenly excluded Cherish. Thus, the likelihood of success on the

merits prong does not weigh in favor of a stay.

           b. Irreparable Injury

       Second, the Court finds no irreparable injury. Voltaire’s sole asserted harm is that

“[p]ursuant to 11 U.S.C. § 363(m), a court cannot unwind on appeal the sale of estate property to a

good-faith purchaser,” so “Voltaire’s ability to appeal is diminishing and may effectively be mooted

by the closing of the sale. Docket no. 2 at 10. However, “[c]ourts have consistently held the risk of

equitable mootness alone does not establish the irreparable injury needed to obtain a stay pending

appeal.” Yucaipa, 2014 Wl 1871889, at *4. This Court has previously rejected an argument that a

party would be irreparably injured absent a stay because a sale to a good faith purchaser would

moot the appeal. In re Camp Arrowhead, 2010 WL 363773 (W.D. Tex. Jan. 22, 2010). In that case,

the Court stated that this injury “cannot alone entitle [appellant] to a stay because that would mean

that anytime an appeal is mooted, a stay would be required.” Id. Thus, the irreparable injury prong

also counsels against a stay.

           c. Substantial Injury to Other Parties

       In its emergency motion, Voltaire stated that a stay “will not substantially harm any party

involved . . . and in fact will only benefit the Debtor and interested parties by bringing in more

cash to the estate.” Docket no. 2 at 11. Palomar and Camco now inform the Court, however, that

they are accruing $2,949 per day in interest on loans acquired to complete the sale. Docket no. 12-

1 at 18; docket no. 14-1 at 7. This is a substantial injury to parties that, as determined by Judge

King, have engaged in a good faith transaction.


                                                  7
              d. Public Interest

          Finally, Voltaire states that a stay is in the public interest because it will “support[] public

confidence in the bankruptcy process.” Docket no. 2 at 11. This argument might cut against a

stay, however. As Palomar argues, “[t]he bankruptcy court must be able to preserve the sanctity

of the public auction process and support public confidence in the integrity of the auction

process.” Docket no. 12-1 at 18.

          Thus, taken together, these factors do not indicate that a stay pending appeal is appropriate

here. The temporary stay is dissolved and Voltaire’s Motion to Stay is denied.

                                                Conclusion

          Accordingly, the Court DENIES Voltaire’s Motion to Expedite Briefing Schedule (docket

no. 5).

          Further, the Court GRANTS the motions to intervene of Camco (docket no. 8) and Palomar

(docket no. 11). The Court also GRANTS the motions for leave to file response of Camco (docket

no. 14) and Palomar (docket no. 12).

          Finally, the Court DENIES Voltaire’s Emergency Motion to Stay Sale Order Pending

Appeal (docket no. 2). This order also immediately dissolves the temporary stay.

          Voltaire should file any notice of issues on appeal within 14 days.

          It is so ORDERED.

          SIGNED this 10th day of April, 2019.




                                                 _________________________________
                                                 XAVIER RODRIGUEZ
                                                 UNITED STATES DISTRICT JUDGE
                                                     8
9
